Exhibit 10.3
 
 
Supplemental Agreement
 
This Supplemental Agreement (hereinafter referred to as the "Agreement ") is
agreed and signed by the following three parties on April 8, 2011, Futian
District, Shenzhen.
 
Party A: Yinyan Guan
 
Identity Number：441423197210171416
 
Party B: Qingguo Zeng
 
Identity Number：441423197404161451
 
Party C：SHENZHEN XING TIAN KONG DIGITAL CO., LTD.
 
Business Registration Number：440301503394393



WHEREAS：


Party A, Party B and Party C agreed and signed the "Interest Transfer
Agreement"(hereinafter referred to as the "Master Agreement ") on April 7, 2011.
After friendly negotiation, the three parties agreed the following additional
terms on the adjustment of the transfer price of the interest and the cost of
commitment:


1.  
All parties agree to adjust the interest transfer price in the Master Agreement
from RMB 10 million (¥10,000,000.00) to RMB 8 Million (￥8,000,000.00). The
amount payable to Party A shall be RMB 7.6 Million (￥7,600,000.00). The amount
payable to Party B shall RMB 4 Hundred Thousand (￥400,000.00).



2.  
In view of Mr. Yinyan Guan’s experience and practice in the digital products
retail industry, Party C shall engage Mr. Yinyan Guan as a consultant for it.
The consulting fee shall be RMB 2 million, borne by Party C.



3.  
The total amount under the above two items shall be RMB 10 Million, payable
according to the methods agreed in the Master Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
4.  
Other than the terms expressly added in this Supplemental Agreement, the
remainder of the Master Agreement shall remain in force. In that case that the
terms in the Master Agreement are inconsistent with the terms in this Agreement,
this agreement shall prevail.



5.  
This Agreement has three copies, with Party A, Party B, and Party C each holding
one. All copies shall have the same legal effect.



6.  
This Agreement shall be effective upon signing by Party A, Party B and the legal
representative (or authorized representative) of Party C and stamped with Party
C’s seal.





Party A: /s/ Yinyan Guan

Party B: /s/ Qingguo Zeng
 
Party C: SHENZHEN XING TIAN KONG DIGITAL CO., LTD.
 
Legal or Authorized Representative:  /s/ Jianxing Lin


 
 
 
 
 
 
 
 
 
 
 
 
 
 
2